Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 17/063,561 is responsive to the amendment filed on 05/16/2022 in response to the Non-Final Rejection of 12/15/2021. Independent Claim 1 has been amended. Currently, Claims 1-20 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 05/16/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to a body mounted camera system and is a continuation of 16785154, which in turn is a continuation of 15342068. 
The closest prior art found was Frank et al. (US 2017/0163860 A1), Gupta (US 2015/0309582 A1), and Rothkopf (US 2016/0058375 A1), hereinafter referred to as Frank, Gupta, and Rothkopf, respectively, as noted in the last office action dated 12/15/2021.  
Claim 1 was amended to recite “wherein a length that the at least one camera, the controller, the power source, and the electrical connections extend within the band structure is greater than a width of the opening”.  After reconsidering the art of record, the Examiner finds the art of record do not reasonably teach and/or suggest either alone or in combination the above claimed feature.  
Both Frank and Gupta do not teach an opening in the band structure and therefore do not address the foregoing feature. Although Rothkopf  does teach/suggest an opening/window for accessing components in a wearable device, the components do not appear to extend within the band structure with a length that is greater than a width of the opening/window as now claimed. Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 11/03/2015). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented, Claims 1-20 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486